HARALSON, J.
The indictment in this case was good at common law for keeping a disorderly house.—Price v. The State, 96 Ala. 1; Sparks v. State, 59 Ala.86.
To support an indictment of the kind, it is sufficient to prove that the defendant suffered and allowed the place to be the habitual resort of drunkards, prostitutes and such people as are mentioned in the indictment, creating the disturbance and disorder therein alleged.
A person who rents a house knowing the purposes for which it is to be used, and which is kept as a disorderly house with his knowledge, may be proceeded against and punished as the keeper of it, (5 Amer. & Eng. Encyc. of *60Law and notes, p. 699) ; and the eyil repute of those renting and the visitors is admissible to show guilty knowledge.—Price’s Case, supra; Com. v. Cobb, 120 Mass. 356; 10 Cr. L. Mag. 520.
The objections to the evidence introduced by the State were general, and for these reasons, if not for better ones, were properly overruled, The evidence seems to have been legal, for the purpose of showing the character of the house.—Com. v. Kimball, 7 Gray, 328; Sparks’ Case, supra.
. The charge requested by defendant was properly refused. It was calculated to confuse and mislead. The two apartments of the house may have been separate, to the extent of not entering the one from the other without going out of doors and not under shelter, and may have passed out of control of defendant into the custody and control of other persons, for all proper purposes, and the disorderly conduct may have occurred only in the portions of the premises so rented out, and yet defendant, if he knowingly permitted such disorder to go on as charged, might be guilty notwithstanding. A renter cannot shield himself behind such excuses, if he had knowledge of the illegal and disorderly purposes for which it was used.—Authorities supra; Campbell v. The State, 55 Ala. 93.
Affirmed.